DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/02/2021 has been entered and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Johnsrud et al., U.S. Pub. Number 2017/0243177 A1, teaches receive a transaction record associated with a payment transaction and access a distributed ledger stored in the memory device, wherein the distributed ledger is updated based on communications from a block chain distributed network and payment channels may be used to route settlement of transactions according to the preferences of the payee system.

Mathew, U.S. Pub. Number 2020/0074416 A1, teaches a routing score of the electronic credit transaction is calculated and the transaction message is routed to a priority processing network via the network interface, wherein processing the electronic credit transaction by the priority processing 

Newly cited, Sifford et al., U.S. Pub. Number 2017/0243215 A1, teaches a system is operatively connected with a block chain distributed network and uses the block chain distributed network to determine whether the request meets a condition of the block chain thereby verifying the request; initiate the transmission of a verified request for a transaction record to at least one source institution; access the transaction record from the at least one source institution; and transmit the consolidated transaction record using the transaction record to a user computing device.

Although, the combination of all the references above discloses a first and second signal of routing process of a transaction as teaching in Johnsrud and third signal for routing process of a transaction as discuss in Mathew. What is missing is a teaching, motivation, or suggestion to transmit, via the communications interface, a fourth signal that includes a recordation request to the first computing system, the recordation request comprising at least a portion of the additional data, and the fourth signal causing the first computing system to perform operations that record encrypted information associated with the recordation request within an element of the distributed ledger.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1,11 and 20 and thus these claims are considered allowable. The dependent claims which further limit claims 1, 11 and 20 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491